Opinion
Per Curiam,
Rule 31 of the Rules of the Superior Court of Pennsylvania provides: “Briefs and Records shall conform in all material respects with the requirements of these rules, *161as nearly as the circumstances of the particular case will admit, otherwise they may be suppressed, and if the defects are in appellant’s Brief or Record and are substantial, the appeal may be quashed.”
Here appellant’s brief does not conform with the requirements of Rules 39, 42, 43 and 45 of the Rules of the Superior Court of Pennsylvania. The defects in appellant’s brief are substantial, and the appeal will therefore be quashed, without prejudice, however, to such rights as appellant may have under the Post Conviction Hearing Act.
Appeal quashed.